                                                                          Case 4:20-cv-07935-YGR Document 16 Filed 02/08/21 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3

                                                                  4                                     UNITED STATES DISTRICT COURT
                                                                  5                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                  6

                                                                  7

                                                                  8   CLIFTON JOHNSON,                                   Case No.: 20-CV-7935 YGR
                                                                  9                Plaintiff,                            ORDER OF DISMISSAL FOR FAILURE TO
                                                                                                                         PROSECUTE
                                                                 10          vs.
                                                                 11   JENNIFER KLEPPERICH, COMCAST OF
                                                                      CALIFORNIA III, INC., AND COMCAST
                                                                 12   CORPORATION,
                               Northern District of California
United States District Court




                                                                 13                 Defendants.
                                                                 14

                                                                 15          On December 22, 2020, plaintiff was directed to respond to defendant’s motion to dismiss no
                                                                 16   later than January 15, 2021. Otherwise, the action would be subject to dismissal for failure to
                                                                 17   prosecute. (Dkt. No. 15.) As of the date of this Order, plaintiff has not filed a response, nor has he
                                                                 18   filed any other documents in this action. Accordingly, this action is DISMISSED WITHOUT
                                                                 19   PREJUDICE.
                                                                 20          IT IS SO ORDERED.
                                                                 21
                                                                      Date: February 8, 2021                                _______________________________________
                                                                 22
                                                                                                                                YVONNE GONZALEZ ROGERS
                                                                 23                                                         UNITED STATES DISTRICT COURT JUDGE
                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
